                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:20-CV-191-D



TIMOTHY BEST,                                 )
                                              )
                               Plaintut:      )
                                              )
                    v.                        )                      ORDER
                                              )
PRIME CARE :MEDICAL, INC.,                    )
                                              )   '

                               Defendant.     )


       For the reasons stated in Prime Care Medical, Inc.'s ("Prime Care Medical, Inc." or

"defendant") memorandum oflaw in support of its motion to dismiss [D.E. 19] and in its reply brief

[D.E. 23], the court GRANTS defendant's motion to dismiss [D.E. 18]. Plaintifffailed to satisfy the

mandatory pre-filing certification requirements of Rule 9(j) of the North Carolina General Statutes

lA-1. Accordingly, the court DISMISSES plaintiff's medical malpractice claim against Prime Care

Medical, Inc. The clerk shall update the docket to reflect that Prime Care Medical, Inc. was the sole

remaining defendant.

       SO ORDERED. This J.Q_ day of May 2021.




                                                          . I SC.DEVERID
                                                          United States District Judge
